 626DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERSOF LOCAL No.41, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO,AND TO ALL EMPLOYEES OF BUFFALO MOTELCORPORATION,EDWARD J. FUHRMANN&CO., INC. AND INDUSTRIAL POWER ANDLIGHTING CORP.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT engage in or induce or encourage individuals employed byIndustrial Power and Lighting Corporation,or any other person engaged incommerce or in an industry affecting commerce,to engage in strikes or refus-als in the course of their employment to use, manufacture,process, transport,or otherwise handle or work on any goods,articles,materials,or commodities,or to perform any services,where an object thereof is to force or require Buf-faloMotel Corporation,or any other employer or person,to cease doing busi-ness with New York Telephone Company.WE WILL NOT threaten,coerce, or restrain Buffalo Motel Corporation, Ed-ward J.Fuhrmann&Co., Inc., or any other person engaged in commerce or inan industry affecting commerce,where an object is to force or require BuffaloMotel Corporation,or any other employer or person,to cease doing businesswith New York Telephone Company.LOCAL No.41, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Ifmembers have any questions concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, FourthFloor,The 120 Building, 120 Delaware Avenue,Buffalo, New York 14202, Tele-phone 842-3112.Greer Stop Nut Company, a Division of Kaynar ManufacturingCo., Inc.andTeamsters,Chauffeurs,Helpers and TaxicabDrivers, Local Union No. 327,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 26-CA-2368.January 5, 1967DECISION AND ORDEROn September 26, 1966, Trial Examiner George A. Downing issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner also found that theRespondent had not engaged in other unfair labor practicesallegedin the complaint and recommended dismissal of that portion of thecomplaint. Thereafter, the Respondent filed exceptions to the Deci-sion and a supporting brief.162 NLRB No. 47. GREERSTOP NUT CO.627Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1(b) and substitute the following:["(b) In any like or related manner interfering with the effortsof Teamsters, Chauffeurs, Helpers and Taxicab Drivers, Local UnionNo. 327, affiliated with International Brotherhoodof Teamsters,Chauffeurs, Warehousemen and Helpers of America, to negotiate forour employees as their exclusive bargaining agent."[2.Delete paragraph 2 of the notice attached to the Trial Exam-iner'sDecision, and substitute the following therefcr :[WE WILL NOT in any like or related manner interfere withthe efforts of Teamsters, Chauffeurs, Helpers and Taxicab Driv-ers,Local Union No. 327, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, to negotiate for our employees as their exclusive bar-gaining agent.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act washeard before Trial Examiner George A.Downing at Nashville, Tennessee, onJuly 21, 1966,pursuant to due notice. The complaint,which was issued on May 19,1966,and amended on July 8, on a charge dated March 29, 1966,alleged insubstance that Respondent engaged in unfair labor practices proscribed by Sec-tion 8(a)(5) and(1) of the Act (a)by refusing to sign on and after April 22,1966,a written agreement which had been negotiated and agreed upon betweenRespondent and Union,and (b)by refusing to meet and bargain with the Unionat all times on and after April 30,for the reason that certain charges were pend-ing before the Board.Respondent answered denying the unfair labor practices asalleged.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS;THE LABOR ORGANIZATION INVOLVEDI conclude and find on facts alleged in the complaint and admitted by answerthatRespondent Company, a California corporation with a plant at Smyrna,Tennessee,where it is engaged in the manufacture,sale, and distribution of metalnuts, is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act(through direct extrastate sales and shipments of products valued in excess 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $50,000), and that the Charging Union is a labor organization within themeaning of Section 2(5) of the Act.If.THE UNFAIR LABOR PRACTICESA. Introduction and issuesThe Charging Union was certified in September 1965, in Case 26-RC-2437.Negotiations began in December and ended on April 26, 1966, with the Unioncontending that an agreement had been reached which Respondent refused tosign.In the meantime a strike ensued which lasted from February 14 to April 23and which resulted in a complaint proceeding against the, Union on Respondent'scharge of strike misconduct in Case 26-CB-311, in which Trial Examiner ThomasA. Ricci issued his Decision on July 8. Other charges were filed by the Unionand the Respondent, respectively, in Cases 26-CA-2322-1-2 and 26-CB-321, whichinvolved counterclaims of refusal to bargain about the removal of certain machin-ery and about the reinstatement of strikers. Those charges were dismissed by theRegional Director for investigation and no appeal was taken. The dismissal of theUnion's charge constituted in effect (as the General Counsel conceded at thehearing herein) an upholding of Respondent's position that the strike was aneconomic, rather than an unfair labor practice strike.The present proceeding, Case 26-CA-2368, is all that remains of the extendedcontroversies between the parties, and the issues herein, extremely narrow, arewhether Respondent refused to bargain in the two respects alleged in the complaint.B.' The alleged refusal to sign an agreementNegotiations began on December 8, with the Union submitting its proposal, andon December 23, Respondent submitted its counterproposal. At subsequent meet-ings other proposals and counterproposals were exchanged, but all were in theform of amendments to specific articles which had been previously offered. Noneof the written proposals contained a provision as to the duration of a contract andnone of Respondent's proposals contained a provision for a checkoff of union dues.There was not in existence on April 22 or 26 any integrated document whichpurported to contain the agreement which the Union claimed had been reachedand which it demanded that Respondentsign.It is the position of the GeneralCounsel and the Union, however, that the agreement was embodied in a series ofsomeseven documents listed in the margin below 1 and that it could easily havebeen assembled for signature into a single instrument which would contain Respond-ent's final proposals, on which the Union announced its capitulation on April 22and again on April 26.Respondent contends, however, that no agreement had in fact been reached ontwo open issues, i.e., the duration of the contract and the checkoff of union dues.Determination of this point is dispositive of the present allegation of the complaint,for I find from examination and comparison of tthe documentary evidence thatthe assembling from it of a complete contract was both feasible and simple. I findfurther, however, for the reasons set forth below that the General Counsel failedto prove by a preponderance of the evidence that final agreement had in fact beenreached for I find that the issues of duration'and checkoff were still open ones.On the point of duration, both Business Representative William Ellis and Busi-nessAgent Frank Reed for the Union relied strongly on the language of the docu-ments themselves, contending that agreement on a 1-year term was apparent fromthem.More specifically, both assigned the letter of Respondent's Attorney CharlesH. White, dated January 26 (General Counsel's Exhibit 12) as reflecting that agree-ment. Asserting that that letter "does speak for itself," Ellis undertook to spellout from it his understanding of the agreement in the following answer:Mr. White wrote this letter and says, "I explained to you the Company's pro-posal only on a one-year contract" and on down here further he says theymay be interested in a two or three-year contract because it may be moreeconomical, but their proposal was for one year.IGeneral Counsel's Exhibit 2-Respondent's original proposal submitted on December 23 ;General Counsel's Exhibit 6-Respondent's amended proposal to Articles III, IV, V, XIIand to Schedule A, Wage Rates; General Counsel's Exhibits 7 and 8-revised Article III,Hours, Overtime, etc : General Counsel's Exhibit 9-revised Article IT, Seniority ; GeneralCounsel's Exhibit 10-revised Articles IV, Vacations,. VI, Grievances, and VIII, Insurance;and General Counsel's Exhibit 11-Attorney white's letter of February 28 containing cer-tain counterproposals on wages and insurance col erage GREERSTOP NUT CO.629Reed in turn assigned the same letter as containing "a complete understanding"'for a 1-year contract.White's letter does not support their interpretation, as is readily apparent from,the full pertinent portion thereof here quoted:At our last session I explained to you that the company's proposal of a one-year contract was based upon the belief that for an initial contract, a oneyear period might be desirable for both parties inasmuch as it would permitwithin a year period, renegotiation of any aspects or clauses of the contractthat were proving to be unsatisfactory or unworkable. However, I also pointedout that Greer Stop Nut Company would be interested in receiving yourwage proposals for a two year contract and a three year contract. It mightbe economically more feasible for the company to negotiate a two or threeyear contract than a one year contract if the contract provisions were satis-factory and the wage demands were acceptable. At the bargaining session onFriday, January 14, 1966, you stated that the union was at present demandinga 35 cent per hour wage increase but indicated to me that this was a "tradingoffer" and it might be reduced. I would appreciate your preparing for ournext bargaining session a firm demand for wage increases or wage demandsfor a one, two and three year contract.The Union later submitted a schedule of wage demands on the basis requested,though the schedule was not offered in evidence. On February 28, White wroteDon Vestal, president of the Union, informing him that Respondent could notaccept this wage proposal and submitting in turn certain counterproposals concern-ing both wages and employee insurance. White testified that it was Vestal whosubmitted the Union's proposals on the requested .1-, 2-, and- 3-year basis, thatitwas Vestal who was negotiating for the Union at the time, and that it was withVestal with whom he discussed certain alternatives with respect to 1- and 2-yearterms.Vestal did not testify.2The testimony is undisputed that in the April 22 meeting Ellis announced thatthe Union would accept and was ready to sign the Company's proposal as agreedupon. Preliminarily the U.S. Conciliation Commissioner had met separately withrepresentatives of the respective parties and had verified, on White's inquiries, thatthe Union had dropped certain demands (such as retroactivity of a wage increase)and was accepting Respondent's last proposal on others. Much of the discussions,irrelevant here, had to do with a strike settlement and the reinstatement rightsof strikers.White testified that he raised with the Commissioner in the private meeting andlater with Ellis in the open meeting the point that agreement had not been reachedas to the duration of the contract. Ellis' testimony contained no specific referenceto the point, though at one point in his testimony he denied that he indicated toWhite orally that a 1-year contract would be satisfactory to him.The testimony of Reed and White concerning the April 26 meeting containedno specific reference to the point of duration though White testified that he com-mented on the fact that the contract was not complete.Turning now to the checkoff issue, though there was some conflict in the testi-mony of Ellis and White as to the exact content of the discussion on April 22,they agreed that the matter was discussed and that White promised to try to worksomething out concerning it. Ellis admitted that the matter was never closed andthat he understood that White might incorporate any agreement on the point ina letter amending the contract.The testimony of Reed and White is in conflict as to whether ,the subject ofcheckoff was mentioned in the April 26 meeting.3 Reed denied flatly inquiring ofWhite about the checkoff provision, whereas White testified that Reed maderepeated inquiries about the checkoff and that in each instance White counteredwith an inquiry about the status of returning strikers. Though White at one point9 Some lack of continuity was evident in the presentation of the Tlnion's version of thenegotiations. Vestal dirt not testify concerning the crucial point of duration, and thoughReed was present with Ellis in the April 22 meeting. Raod's testimony was directed specifi-cally to the final meeting on April 26, which Ellis did not attend.3 In the meantime Ellis had submitted to the employees his version of the alleged agree-ment with the Company, informing them the contract was for 1 year and that there wouldbe no checkoff. Reed referred to the employee ratification when the meeting opened on the26th, and again there was considerable discussion of the reinstatement of strikers, ir-relevant to the present issue. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffered to discuss the checkoff, Reed replied that he was prepared only to discussthe signing of the contract.To the extent that the conflicts between the testimony of Ellis and White andof Reed and White, respectively, concern matters which are material to the issuesherein,I creditWhite's testimony. Not only were the claims of Ellis and Reednot supported by the documents on which they relied, but the General Counseldid not call Vestal in denial of White's testimony concerning their own negotia-tions on duration. And as to checkoff, since Ellis admittedly considered the issueto be an open one on April 22, it was reasonably to be expected that the matterwould be mentioned at the April 26 meeting, as White testified. Furthermore,assuming, as the Union claimed, that complete agreement had been reached, itis difficult to understand why the Union did not present a document for signature,for Ellis testified that he could have put the entire agreement together in 5 minutesor less.I therefore conclude and find, as previously stated, that the General Counselfailed to prove by a preponderance of the evidence that finalagreementhad beenreached on the issues of duration and checkoff and I shall therefore recommenddismissal of the present allegation.C. The refusal to bargain pending a determination of chargesOn April 30 White wrote Reed acknowledging receipt of letters of April 28 inwhich Reed stated that the employees would return to work unconditionally onMay 2 and proposed a meeting for May 3 for the purpose of signing the contract.White repeated the contention, orally made on April 26, that the Union was refus-ing to bargain by attempting to leave up to the Board the resolution of the statusof the returning strikers, and enclosed a copy of a charge against the Union underSection 8(b) (3) which he filed that day. White concluded his letter with the follow-ing paragraph:In view of the filing of this charge, together with the pendency of the chargeof violation of Section 8(a)(5) of the Act which the Union has filedagainstthe Company, Greer Stop Nut Company does not believe thata meeting onTuesdayis inorder at this time, pending a determination by the Memphisoffice of the Board of the relative merits of the respective charges filed byboth parties.Respondent's defense to that refusal is stated in its brief as follows:Inasmuch as the charge, filed by the respondent, in Case No. 26-CB-321 wasdismissed by the Regional Director of the Twenty-Sixth Region on May 31,1966, and no further request being made by the Union to bargain since thatdate, it would appear that the General Counsel has completely failed to estab-lish any refusal to bargain on the part of the respondent to bargain with theUnionas alleged.It is well settled that the filing of unfair labor practice charges or pending Boardproceedings do not relieve an employer of his obligation to bargain with a union,and his refusal to do so on that ground or until the proceedings have been disposedof or are withdrawn are plainly indicative of bad-faith bargaining on his part. KitManufacturing Company, Inc.,142 NLRB 957, 971 and cases there cited;HeiderManufacturing Company,91 NLRB 1185, 1190. And, of course, the fact that theRegional Director dismissed the Union's charge afforded no defense to the presentlycharged refusal to bargain.Vanette Hosiery Mills,114 NLRB 1107, 1126.I therefore conclude and find that by refusing to meet with the Union on andafterApril 304 because of the pendency of charges before the Board, Respondentrefused to bargain within the meaning of Section 8(a)(5) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.All productionand maintenance employees at Respondent's Smyrna, Tennes-see, plant, including the truckdriver,but excluding office clerical employees,profes-4White expressed as a witness his willingness now to bargainwith the Union,but addedthat he had not been asked to do so That testimony ignores the request which the Unionmade on April 28 and the rejection of that request. GREER STOP NUT CO.631sional employees,guards, and supervisors as defined in the Act, constitute anappropriate unit for the purpose of collective bargaining within the meaning ofSection 9(b) ofthe Act.2.At alltimes on and after September 9, 1965, the Union has been and now isthe exclusive representative of all the employees in said unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.3.By refusing to bargain with the Union at all times on and after April 30, 1966,as found in sectionC,supra,Respondent engaged in unfair labor practices pro-scribed by Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.5.Respondent did not refuse to bargain by refusing to sign a contract onApril 22and 26, 1966.THE REMEDYHaving found that Respondent engaged in unfair labor practices as aforesaid, Ishall recommend that it cease and desist therefrom and that it take certain affirma-tive action, of the typewhich is conventionally ordered in such cases as providedin the Recommended Order below and which I find necessary to remedy and toremove the effects of the unfair labor practices and to effectuate the policies of theAct. Because of the limited scope of Respondent'sunfair labor practices,I shallnot recommend a broad cease-and-desist order herein.Upon theforegoing findings of fact and conclusions of law and the entire recordand pursuant to Section 10(c) of theAct, Ihereby issue the following:RECOMMENDED ORDERGreer Stop Nut Company, a Division of Kaynar Manufacturing Company, incor-porated,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with the Union as the collective-bargaining representa-tive of the employees in the appropriate unit found herein.(b) In any like or similar manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistTeamsters, Chauffeurs, Helpers and Taxi Cab Drivers Local No. 327, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action:(a)Upon request, bargain collectively with said Local Union No. 327 as theexclusive representative of the employees in the appropriate unit found herein withrespect to rates of pay, wages, hours of work, and other terms and conditions ofemployment, and embody in a signed agreement any understanding reached.(b) Post in its offices and plant at Smyrna, Tennessee, copies of the attachednoticemarked "Appendix." 5 Copies of the said notice, to be furnished by theRegional Director for Region 26, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in conspicuous places wherenotices to employees are customarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, in writing, within 20 days fromthe receipt of this Decision what steps Respondent has taken to comply herewith.6In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice If the Boaid's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of the words"a Decree of the United States Court of Appeals Enforcing an Order" for the words "aDecision and Order "° In the event that this Recomended Order is adopted by the Board, this provisionshall be modified to rend "Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith." 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it allegesthatRespondent refused to bargain by refusing to sign a contracton April 22 and26, 1966.APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tionsAct,as amended,we herebynotify our employees that:WE WILL NOTrefuse tobargain with Teamsters, Chauffeurs,Helpers andTaxi Cab Drivers Local Union No. 327, affiliated with International Brother-hood ofTeamsters,Chauffeurs,Warehousemenand Helpersof America, asthe collective-bargaining representativeof the employeesin the appropriateunit as found in theTrialExaminer's Decision.WE WILLNOT in any like or similar manner interferewith,restrain, orcoerce our employees in the exercise of their right to self-organization,to form,join, or assistsaid Local Union No. 327, or anyother labor organization, tobargain collectively through representatives of their own choosing or to engagein other concerted activitiesfor thepurpose of collective bargaining or othermutual aid or protection,or to refrainfrom any or all suchactivities.WE WILL,upon request, bargaincollectivelywith the above-named labororganization as the exclusive bargaining representative of all employees in thefollowing unit with respect to rates ofpay, wages,hours of employment, andother conditions of employment,and if an understanding is reached,embodysuch understanding in a signed agreement.The bargainingunit is:All productionand maintenanceemployees at our Smyrna, Tennessee, plantincludingthe truckdriver,but excludingall office clerical employees, profes-sional employees,guards, andsupervisors as defined in the Act.All our employeesare free to become, remain,or refrain from becoming orremainingmembers of said Local Union No. 327, or any other labor organization.GREER STOP NUT COMPANY, A DIVISION OFKAYNAR MANUFACTURING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any othermaterial.If employees have anyquestion concerningthisnotice, or compliancewith itsprovisions,they may communicate directly withthe Board'sRegionalOffice, 746FederalOfficeBuilding, 167NorthMain Street,Memphis, Tennessee38103, Tele-phone 534-3161.Channel Master CorporationandLocal Union No.445, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 3-C 4-2440 and t',42. Janu-ary 5, 1967DECISION AND ORDEROn July 14, 1966, Trial Examiner John H. Eadie issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had not162 NLRB No. 59.